Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This communication is a First Office Action Non-Final on Merits. Claims 1-20 are currently pending and have been considered below. 

Priority
The present application, filed on 08/09/2019, claims priority to Provisional Application 62/716,854, filed on 08/09/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular product (i.e. the retirement fund), and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-10 are directed to a system (i.e. a machine). Claims 11-20 are directed to a method (i.e. a process). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 


Independent claim 1 recites: A system for directing third party deposits into an employer sponsored retirement account, said system comprising: determine a retirement contribution amount equal to at least a portion of retirement fund deposits associated with a member of a retirement fund entity and an employee of a participating employer; wherein said retirement fund deposits include retirement card sales and third party deposits associated with the member; transmit an instruction to a payroll entity associated with the member's employer, on the member's behalf, to deduct an amount equal to said retirement contribution amount from a paycheck associated with said member and to make a contribution to a retirement account associated with the member and with the employer sponsored retirement account in an amount equal to said deducted amount; direct a monetary payment in an amount equal to said retirement contribution amount to a bank account or address associated with said member.
Independent claim 11 recites: A method for directing third party retirement fund deposits into an employer sponsored retirement account associated with an employee, said method comprising: an employer receiving a request from an employee to participate in an online retirement deposit program and assigning an identification number associated with the employee; a retirement fund entity determining a retirement contribution amount equal to a portion of retirement fund deposits associated with the employee; wherein said retirement fund deposits include retirement card sales and third party deposits attributed to the employee; said retirement fund entity instructing a payroll entity associated with the employee and the employee's employer to make a contribution equal to said retirement contribution amount to the employer sponsored retirement account associated with the employee; and directing the payroll entity associated with the employee and the employer sponsored retirement account to deduct an amount equal to said retirement contribution amount from a paycheck associated with the employee and to deposit said deducted amount into the employer sponsored retirement account associated with the employee.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss a system and method for directing third party deposits into an employer sponsored retirement account, which clearly falls under commercial, legal interactions and business relations, and is one of certain methods of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
Amount to mere instructions to “apply” an exception (The claims only recite the additional elements – a server, a processor, wide area network, user interface, memory, database, and internet. The additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f))
Add insignificant extra-solution activity to the abstract idea (such as obtaining information such as a retirement contribution amount, which amounts to mere data gathering, see MPEP 2106.05(g))
Generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h))
Dependent claims 2-10 and 12-19 add additional limitations, for example: (claim 2), wherein said deducted amount is deducted prior to taxation of a gross compensation amount of said paycheck  (claim 3) wherein said employer sponsored retirement account is a 401(k) account, but these only serve to 
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.	With respect to the computer components, these limitations are described in Applicant’s own specification as conventional elements. See Applicants specification Figure 1 and page 5 details “the system and method that enables third parties to deposit funds into an employer sponsored retirement account of an employee includes at least one computer such as a network server, operably connected to a wide area network such as the internet and accessible by remote computers in a traditional manner (Fig. 1)”. The computer components are basic computer elements applied merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers.	Furthermore, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).	Dependent claims recite additional subject matter which, as discussed above with respect to 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reeves et al. (US 2005/0027652 A1), hereinafter “Reeves”, in view of Grant et al. (US 5,878,405), hereinafter “Grant”.

Regarding Claim 1, Reeves teaches a system for directing third party deposits into an employer sponsored retirement account, said system comprising: a computer server having a processor connected to the … and that provides a user interface to the network; a non-volatile memory in said computer server in data communication with said processor and configured to store programming and data structures; programming in said memory that, when executed by said processor, causes said processor to: (Reeves, Figures 1, 2 and 6;  Abstract, discloses systems and methods for enhanced accounts are described. One described method comprises receiving at least one user identifier associated with a user, receiving a savings plan member number associated with the user and with at least one savings plan, and receiving purchase data associated with the at least one user identifier, the purchase data comprising a purchase amount. The method further comprises receiving a credit amount associated with the purchase amount, determining a deposit amount for the at least one savings plan based at least in part on the credit amount, and causing the deposit amount to be deposited in the at least one savings plan. Reeves, para 0030, discloses the customer also provides information about one or more savings plans to which rebates or credits from the previously identified card numbers are directed. For example, the customer or other user may be an employee of a company and participate in the employer's 401(k) savings program. The user identifies this program, for example, by selecting it from a list on a user interface. The user may perform additional tasks as well, such as specifying that only a portion of any amounts are directed to a particular savings plan. Further, Reeves, Figure 1, para 0007, 0020, 0021, discloses computing environment.);	determine a retirement contribution amount equal to at least a portion of retirement fund deposits associated with a member of a retirement fund entity and an employee of a participating employer; (Reeves, para 0057, discloses the disbursement manager then evaluates the employee's pre-tax contribution to determine the exact amount that the employee could set aside to maximize the employee's pre-tax contribution to a pre-tax savings account (e.g., 401(k) account); Reeves, para 0051, discloses the funds are deposited in an account of the employer. At the end of the next pay cycle, the employer deposits funds into the employee's savings account equal to the funds received from the disbursement server);
wherein said retirement fund deposits include retirement card sales and third party deposits associated with the member; (Reeves, Figure 1, element 110, discloses card companies; and Figure 1, discloses savings plan; Figure 2, discloses making purchases using credit cards and election for 401(k) account contribution. Reeves, para 0018, discloses systems and methods for providing an enhanced account, such as a retirement and/or savings benefit. In one embodiment, a merchant, or other product or service provider, registers with a savings plan disbursement manager. Users, such as customers or employees, also register with the disbursement manager, providing a user identifier, such as a card number or other identifiers, to the disbursement manager. In addition, each user identifies at least one savings plan to the disbursement manager to which funds are to be directed.);
transmit an instruction to a payroll entity associated with the member's employer, on the member's behalf, to deduct an amount equal to said retirement contribution amount from a paycheck associated with said member and to make a contribution to a retirement account associated with the member and with the employer sponsored retirement account in an amount equal to said deducted amount; (Further, Reeves, para 0057-0058, discloses the employee make an election to increase the employee's contribution by two hundred and seventy-five dollars on the last paycheck of the year. The state then makes the additional contribution to the employee's account based on the election and includes the two hundred and seventy-five dollars earned through the program in the employee's check. Reeves, para 0064, discloses an example where an employee enters the contact information for her payroll department… In one embodiment, the NC-ASAP provides new employers and payroll departments with instructions about implementation of employee deduction at the periodic (e.g., annually) disbursement);
direct a monetary payment in an amount equal to said retirement contribution amount to a bank account or address associated with said member (Reeves, para 0056-0057, discloses the disbursement manager may directly deposit program accumulations in a specified account or may periodically advise an employee of the amount accumulated on the employee's behalf under the program directed to the employee's 401(k), 403(b), 457, and/or HSA plan; para 0057, the disbursement manager then evaluates the employee's pre-tax contribution to determine the exact amount that the employee could set aside to maximize the employee's pre-tax contribution to a pre-tax savings account (e.g., 401(k) account).
Yet Reeves does not appear to explicitly recite “wide area network”.
In the same field of endeavor, Grant teaches wide area network (Grant, Column 14, lines 19-22, teaches a WAN network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Reeves with a wide area network as taught by Grant with the motivation to allow each participant the maximum flexibility in optimizing the user’s personal retirement and financial plan (Grant, Abstract). The Reeves invention, now incorporating the Grant invention, has all the limitations of claim 1.

Regarding Claim 2, Reeves, now incorporating Grant, teaches the system as in claim 1, and Reeves further teaches wherein said deducted amount is deducted prior to taxation of a gross compensation amount of said paycheck (Reeves, para 0057, discloses the disbursement manager then evaluates the employee's pre-tax contribution to determine the exact amount that the employee could set aside to maximize the employee's pre-tax contribution to a pre-tax savings account (e.g., 401(k) account; para 0058, discloses an example -  suggests that the employee make an election to increase the employee's contribution by two hundred and seventy-five dollars on the last paycheck of the year.

Regarding Claim 3, Reeves, now incorporating Grant, teaches the system as in claim 1, and Reeves further teaches wherein said employer sponsored retirement account is a 401(k) account (Reeves, Figure 2, discloses 401(k) account contribution).

Regarding Claim 4, Reeves, now incorporating Grant, teaches the system as in claim 1, and Reeves further teaches wherein the employer sponsored retirement account associated with the employee allows limited control by plan participants and is not subject to receiving deposits directly from third parties (Reeves, para 0006, discloses conventional affinity and loyalty programs are inflexible for certain groups of employees. A flexible and secure system and method for an enhanced retirement savings account is needed. Further, Examiner notes the Reeves invention teaches a flexible retirement savings, since historically retirement savings accounts have not been flexible. Examiner is interpreting not flexible as not receiving deposits directly from third parties. Further, Examiner notes, “limited” control by plan participants is not described in Applicants specification. Even further, Grant, Column 1, lines 12-25, teaches retirement security has historically been responsibility of employer or government.).

Regarding Claim 5, Reeves, now incorporating Grant, teaches the system as in claim 1, and Reeves further teaches further comprising a member database stored in said memory and in data communication with said processor and having a unique member identification number, member address, and member banking data associated with each member of the retirement fund entity (Reeves, para 0024, discloses a database stores and retrieves information in the database related to the merchants, customers, card companies, and other information necessary to receive, store, and track data, disburse funds, and perform other functions. Reeves, para 0018, discloses systems and methods for providing an enhanced account, such as a retirement and/or savings benefit. Users, such as customers or employees, register providing a user identifier, such as a card number or other identifiers. Reeves, para 0038, discloses associates the customer card number with the customer. For example, the disbursement server may store the user identifier in a table in the database; para 0039, discloses the server may present the customer with an option of entering additional identifiers. Alternatively, the customer may be presented with multiple entry fields in the user interface in which to enter identifiers; para 0040, discloses the server receives customer savings plan selections. The savings plan selections include an identifier of a savings plan to which funds are directed. Examiner notes while Reeves teaches the user identifiers, Reeves does not disclose a user’s address. However, the Examiner asserts that the 

Regarding Claim 6, Reeves, now incorporating Grant, teaches the system as in claim 1, and Reeves further teaches wherein said programming, when executed by said processor, causes said processor to repeat, according to a predetermined time regularity, the steps of determining a retirement contribution amount, transmitting an instruction to the payroll entity, and directing a monetary payment (Reeves, para 0018, discloses providing an enhanced account, such as a retirement and/or savings benefit. In one embodiment, a merchant, or other product or service provider, registers with a savings plan disbursement manager. Users, such as customers or employees, also register with the disbursement manager, providing a user identifier, such as a card number or other identifiers, to the disbursement manager. In addition, each user (e.g., customer) identifies at least one savings plan to the disbursement manager to which funds are to be directed; para 0056, discloses directly deposit program accumulations in a specified account or may periodically advise an employee of the amount accumulated on the employee's behalf under the 401(k), 403(b), 457, and/or HSA plan. In the latter case, the disbursement manager periodically deposits the amounts into the employee's regular savings account, pursuant to the direction of the employee).

Regarding Claim 7, Reeves, now incorporating Grant, teaches the system as in claim 1, wherein said programming is integrated into software operated by the payroll entity associated with the employer and the member (Reeves, Figure 1; para 0025, discloses software for web interface and entities).

Regarding Claim 8, Reeves, now incorporating Grant, teaches the system as in claim 1, and Reeves further teaches wherein said retirement fund entity is the EvoShare Retirement Card fund and is associated with the member making said request to make a contribution to the employer sponsored retirement account associated with the employee (Reeves, para 0063-0065 and Figure 5, discloses the VC-ASAP site and joins. Examiner is interpreting the NC-ASAP site as the EvoShare Retirement fund entity. Examiner notes the name of the retirement fund entity “EvoShare” Retirement Card fund is non-functional descriptive material/printed matter. “EvoShare” is simply a label for the retirement fund and as such is non-functional descriptive material or printed matter as it does not explicitly alter or impact the steps of the invention and therefore it does not distinguish the invention from the prior art in terms of patentability. See MPEP 2111.05.)

Regarding Claim 9, Reeves, now incorporating Grant, teaches the system as in claim 1, and Reeves further teaches wherein the retirement fund entity is an online system that provides retirement funds as a result of spending (Reeves, para 0019, discloses after the user makes a purchase from the merchant, the merchant makes purchase data available to the disbursement manager and transfers a credit amount associated with the purchase amount to the disbursement manager. The disbursement manager determines a deposit amount for the savings plan that is based, at least in part, on the credit amount. For example, the disbursement manager may determine a pre-tax equivalent of the credit amount to be deposited in the savings plan.).

Regarding Claim 10, Reeves, now incorporating Grant, teaches the system as in claim 9, wherein the retirement fund entity is EvoShare™ (Reeves, para 0063-0065 and Figure 5, discloses the VC-ASAP site and joins. Examiner is interpreting the NC-ASAP site as EvoShare retirement fund entity. Examiner notes the name of the retirement fund entity “EvoShare” is non-functional descriptive material/printed matter. “EvoShare” is simply a label for the retirement fund and as such is non-functional descriptive material or printed matter as it does not explicitly alter or impact the steps of the invention and therefore it does not distinguish the invention from the prior art in terms of patentability. See MPEP 2111.05.)
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reeves et al. (US 2005/0027652 A1), hereinafter “Reeves”, in view of Rothbart (US 2006/0112008 A1), hereinafter “Rothbart”.

Regarding Claim 11, Reeves teaches a method for directing third party retirement fund deposits into an employer sponsored retirement account associated with an employee, said method comprising (Reeves, Figures 1, 2 and 6;  Abstract, discloses systems and methods for enhanced accounts are described. One described method comprises receiving at least one user identifier associated with a user, receiving a savings plan member number associated with the user and with at least one savings plan, and receiving purchase data associated with the at least one user identifier, the purchase data comprising a purchase amount. The method further comprises receiving a credit amount associated with the purchase amount, determining a deposit amount for the at least one savings plan based at least in part on the credit amount, and causing the deposit amount to be deposited in the at least one savings plan. Reeves, para 0030, discloses the customer also provides information about one or more savings plans to which rebates or credits from the previously identified card numbers are directed. For example, the customer or other user may be an employee of a company and participate in the employer's 401(k) savings program. The user identifies this program, for example, by selecting it from a list on a user interface. The user may perform additional tasks as well, such as specifying that only a portion of any amounts are directed to a particular savings plan. Further, Reeves, Figure 1, para 0007, 0020, 0021, discloses computing environment.);
an employer receiving a request from an employee to participate in an online retirement deposit program and … (Reeves, Figure 5, element 502 and 504, teaches an employee visits the online retirement deposit program (Examiner is interpreting NC-ASAP site as the online retirement deposit program) and employee joins);
a retirement fund entity determining a retirement contribution amount equal to a portion of retirement fund deposits associated with the employee (Reeves, para 0057, discloses the disbursement manager then evaluates the employee's pre-tax contribution to determine the exact amount that the employee could set aside to maximize the employee's pre-tax contribution to a pre-tax savings 
wherein said retirement fund deposits include retirement card sales and third party deposits attributed to the employee; (Reeves, Figure 1, element 110, discloses card companies; and Figure 1, discloses savings plan; Figure 2, discloses making purchases using credit cards and election for 401(k) account contribution. Reeves, para 0018, discloses systems and methods for providing an enhanced account, such as a retirement and/or savings benefit. In one embodiment, a merchant, or other product or service provider, registers with a savings plan disbursement manager. Users, such as customers or employees, also register with the disbursement manager, providing a user identifier, such as a card number or other identifiers, to the disbursement manager. In addition, each user identifies at least one savings plan to the disbursement manager to which funds are to be directed.);
said retirement fund entity instructing, via the internet, a payroll entity associated with the employee and the employee's employer to make a contribution equal to said retirement contribution amount to the employer sponsored retirement account associated with the employee; and (Further, Reeves, para 0057-0058, discloses the employee make an election to increase the employee's contribution by two hundred and seventy-five dollars on the last paycheck of the year. The state then makes the additional contribution to the employee's account based on the election and includes the two hundred and seventy-five dollars earned through the program in the employee's check. Reeves, para 0064, discloses an example where an employee enters the contact information for her payroll department… In one embodiment, the NC-ASAP provides new employers and payroll departments with instructions about implementation of employee deduction at the periodic (e.g., annually) disbursement);
directing the payroll entity associated with the employee and the employer sponsored retirement account to deduct an amount equal to said retirement contribution amount from a paycheck associated with the employee and to deposit said deducted amount into the employer sponsored retirement account associated with the employee (Reeves, para 0056-0057, discloses the disbursement manager may directly deposit program accumulations in a specified account or may 
Yet Reeves does not appear to explicitly recite “assigning an identification number associated with the employee”.
In the same field of endeavor, Rothbart teaches assigning an identification number associated with the user (Examiner notes a user may be an employee. Rothbart, Abstract, Figure 1; Figure 3 is an application; Figure 4, teaches open InstantIRA account; para 0027-0028, discloses an account is opened and issuing the InstantIRA card. Examiner notes when a new account is opened for a user it is obvious an identification number associated with user would also be issued/assigned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Reeves with assigning an identification number associated with the user (employee) as taught by Rothbart with the motivation of issuing a payment card to a user to apply a percentage of qualified or total purchases made using the payment card to fund a retirement account (Rothbart, para 0011). The Reeves invention, now incorporating the Rothbart invention, has all the limitations of claim 11.

Regarding Claim 12, Reeves, now incorporating Rothbart, teaches the method as in claim 11, further comprising directing a monetary payment equal to said deducted amount to a bank account or mailing address associated with the employee, whereby to match said deducted amount from the paycheck of the employee (Reeves, para 0056-0057, discloses the disbursement manager may directly deposit program accumulations in a specified account or may periodically advise an employee of the amount accumulated on the employee's behalf under the program directed to the employee's 401(k), 403(b), 457, and/or HSA plan; para 0057, the disbursement manager then evaluates the employee's pre-tax contribution to determine the exact amount that the employee could set aside to maximize the employee's pre-tax contribution to a pre-tax savings account (e.g., 401(k) account).
Regarding Claim 13, Reeves, now incorporating Rothbart, teaches the method as in claim 11, and Reeves further teaches wherein said deducted amount is deducted prior to taxation of a gross compensation amount of said paycheck (Reeves, para 0057, discloses the disbursement manager then evaluates the employee's pre-tax contribution to determine the exact amount that the employee could set aside to maximize the employee's pre-tax contribution to a pre-tax savings account (e.g., 401(k) account; para 0058, discloses an example -  suggests that the employee make an election to increase the employee's contribution by two hundred and seventy-five dollars on the last paycheck of the year.)

Regarding Claim 14, Reeves, now incorporating Rothbart, teaches the method as in claim 11, and Reeves further teaches wherein said employer sponsored retirement account is a 401(k) account (Reeves, Figure 2, discloses 401(k) account contribution).

Regarding Claim 15, Reeves, now incorporating Rothbart, teaches the method as in claim 14, and Reeves further teaches wherein said employer sponsored retirement account associated with the employee allows limited control by plan participants and is not subject to receiving deposits directly from third parties (Reeves, para 0006, discloses conventional affinity and loyalty programs are inflexible for certain groups of employees. A flexible and secure system and method for an enhanced retirement savings account is needed. Further, Examiner notes the Reeves invention teaches a flexible retirement savings, since historically retirement savings accounts have not been flexible. Examiner is interpreting not flexible as not receiving deposits directly from third parties. Further, Examiner notes, “limited” control by plan participants is not described in Applicants specification.)

Regarding Claim 16, Reeves, now incorporating Rothbart, teaches the method as in claim 11, and Reeves further teaches further comprising repeating the steps of receiving said retirement contribution amount, deducting an amount equal to said retirement contribution amount, and depositing said deducted amount into the employer sponsored retirement account is repeated on a predetermined regular basis (Reeves, para 0018, discloses providing an enhanced account, such as a retirement and/or savings benefit. In one embodiment, a merchant, or other product or service provider, 

Regarding Claim 17, Reeves, now incorporating Rothbart, teaches the method as in claim 11, and Reeves further teaches wherein said steps of receiving said contribution amount, deducting an amount equal to said deposit of funds, and depositing said deducted amount into the employer sponsored retirement account are integrated into software operated by the payroll entity associated with the employer and the employee (Reeves, Figure 1; para 0025, discloses software for web interface and entities).

Regarding Claim 18, Reeves, now incorporating Rothbart, teaches the method as in claim 11, and Reeves further teaches wherein said retirement fund entity is the EvoShare Retirement Card fund and is associated with the employee making said request to make a contribution to the employer sponsored retirement account associated with the employee (Reeves, para 0063-0065 and Figure 5, discloses the VC-ASAP site and joins. Examiner is interpreting the NC-ASAP site as the EvoShare Retirement fund entity. Examiner notes the name of the retirement fund entity “EvoShare” Retirement Card fund is non-functional descriptive material/printed matter. “EvoShare” is simply a label for the retirement fund and as such is non-functional descriptive material or printed matter as it does not explicitly alter or impact the steps of the invention and therefore it does not distinguish the invention from the prior art in terms of patentability. See MPEP 2111.05.)

Regarding Claim 19, Reeves, now incorporating Rothbart, teaches the method as in claim 11, and Reeves further teaches wherein the retirement fund entity is an online buy-sells system that provides retirement cards for sale (Reeves, para 0019, discloses after the user makes a purchase from the merchant, the merchant makes purchase data available to the disbursement manager and transfers a credit amount associated with the purchase amount to the disbursement manager. The disbursement manager determines a deposit amount for the savings plan that is based, at least in part, on the credit amount. For example, the disbursement manager may determine a pre-tax equivalent of the credit amount to be deposited in the savings plan.)

Regarding Claim 20, Reeves, now incorporating Rothbart, teaches the method as in claim 19, and Reeves further teaches wherein the retirement fund entity is EvoShare™ (Reeves, para 0063-0065 and Figure 5, discloses the VC-ASAP site and joins. Examiner is interpreting the NC-ASAP site as EvoShare retirement fund entity. Examiner notes the name of the retirement fund entity “EvoShare” is non-functional descriptive material/printed matter. “EvoShare” is simply a label for the retirement fund and as such is non-functional descriptive material or printed matter as it does not explicitly alter or impact the steps of the invention and therefore it does not distinguish the invention from the prior art in terms of patentability. See MPEP 2111.05.)

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Schoen et al. US 2013/0024214 – discussing A computer-aided method of computing coverage benefit costs for a retirement plan having respective accounts for individuals, the method including the steps of converting input plan contribution data for at least one of said accounts of said retirement plan into corresponding input digital electrical signals, manipulating the input digital electrical signals in computing the coverage benefit costs for the 
Stiff et al. US 8,024,248 B2 – discussing a contribution plan. 
Stiff et al. US 8,799,134 B2 – discussing a system for imbedding a defined benefit in a defined contribution plan. 
Saylors et al. US 2004/0111370 A1 – discussing using a single source money management system customers may automate their committed spending. A money management account and a discretionary fund account are established in response to a customer's request to participate in the system. A financial institution receives money on a periodic basis from a customer's predictable payment system. The money is then deposited/transferred to the money management account, retained in the money management account as required for bill payment, and/or deposited/transferred into the discretionary fund account if it is “excess.”… para 0010, discloses Automatic payroll deductions (APDs) have become a universal means for withholding taxes and a widely used means for paying a myriad of periodic fees such as taxes, social security, insurance, union dues, charitable contributions, retirement savings (401 (k)), and other savings/investment plans. To use automatic payroll deductions, the employee, through the employer, sets up certain deductions that are to be periodically deducted from his paycheck. Automatic payroll deduction, however, requires the employee to set up payments through the employer.
Hendrickson et al. US 2005/0065873 A1 – discussing retirement plan contribution; increased participation in employee retirement contribution plans.
Herr et al. US 8,429,052 B2 – discussing employer sponsored retirement plan.
Raymond et al. US 2013/0282608 A1 – discussing a multi-platform payment exchange.
Raymond et al. US 2014/0279638 A1 – discussing a multi-platform payment exchange.
WO 2005/008449 A2 – discussing enhanced accounts for savings plans.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629